DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



A) 
The amendment filed on (Date) has been acknowledged. 

Amendment Summary
Claims (#) are amended. 
Claims (#) are canceled herein
Claims (#) are newly added.

Response to Arguments/Amendment
Applicant’s arguments with respect to claims # 1-20 have been considered but they are not persuasive.


Development

1)  
Applicant submits that
neither Chen paragraphs p.2 [6], p.3 [9], p.4 [12] nor Chen as a whole teach or suggest the corresponding feature :

"determining, by a base station, a first set of transmission times and a
second set of transmission times to transmit access signals ... ";
"the second set of transmission times are based on the first set of transmission times. "
           of amended independent claim 1.


 Examiner respectfully disagrees with applicant remarks/arguments as  Chen teaches that the first set of signals and second set of signals can be determined and distinguish through multiple signals characteristics by the base stations through access signals second components, through access signal identifier, through access signals In a of  mapping relationship between the first identifier and the signal characteristic of the second identifier and the access signal (See p.2; [7-9]; p.13; [1-5]).


Claim 9 and claim 19 comprise similar issue and are subject to the same rejection. 

Chen does teach all of the limitations of claim 1. Claim 9, 19 contain similar features as claim 1, therefore it is subject to all explanations above. The rejections on the dependent claims with respective to claim 1 and claim 9 and Claim 19 remain. 

Therefore, Applicant requests that this art ground of rejection of these claims under 35 U.S.C. §102 to be withdrawn has been denied. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless  the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US WO 2018/010509 A1) English Translation

Regarding Claim 1, 9, 19
 Chen teaches a wireless communication method (See p.2; [6]; method for sending access signals), comprising:

determining, by a base station, of a first set of transmission times (See P.2, [6]; p.9; [9]; p.13; [1-5]; sending at least one access signals associated with different TRPs with different location time domain. TRP can be one of the many TRPs in a base station transmitting set of signals) and a second set of transmission times (See p.2, [6]; p.13; [1-5]; sending access signals associated with different  TRPs with different time domain. TRP can be one of the many TRPs in a base station transmitting set of signals) to transmit access signals (See p.2; [6]; p.13; [1-5]; sending at least one access signals); and

determining, by the base station, the second set of transmission times according to the first set of transmission times (See p.2; [7-9]; p.13; [1-5];  the set of signals can be distinguished by the base stations through access signals second components, through access signal identifier, through access signals In a of  mapping relationship between the first identifier and the signal characteristic of the second identifier and the access signal); 

transmitting the access signals over a wireless channel (See p.12; [10]; method is performed in a wireless communication coverage where signals is distinguish with TRPs, time location, frequency and code domain) using any one or more of the first set of transmission times (See p.2, [6]; p.9; [9]; p.13; [1-5]; sending access signals associated with TRPs with different time domain) and the second set of transmission times (See p.2, [6]; p.9; [9]; p.13; [1-5]; sending access signals associated with TRPs with different time domain).


Regarding Claim 2, 18
Chen teaches all the features with respect to Claim 1, 9 and Chen further teaches 
               wherein the access signals include 
system information (See p.2; [13]; downlink system access signal), 
paging message, or 
synchronization signal block (See p.2; [13]; Downlink synchronization signal).

( The term “or” translate in at least one limitation separated by the term “or” can be analyzed). 




Regarding Claim 4,
Chen teaches all the features with respect to Claim 1 and Chen further teaches 
               wherein the base station configures a transmission start time (See p.9; [9]; base station use one TRP to transmit access signals with one specific time. Another access signal would require different specific time).  for
each of the first and second set of transmission times (See p.2; [6]; p.3; [9]; p.4; [12]; each access signal has a different signal characteristic including a time domain associated with different TRPs in the base station).


Regarding Claims 10, 11
Chen teaches all the features with respect to Claim 1, 9, 9 and Chen further teaches 
             wherein the second set of transmission times are based on the first set of transmission times (See p.2; [6]; p.3; [9]; p.4; [12]; each access signal has different times location domain depending on where the TRP is configured on the base station).


Regarding Claim 6, 12, 13, 14
Chen teaches all the features with respect to Claim 1, 10, 10, 10 and Chen further teaches 
                   wherein the base station configures an offset or a delay (See p.13; [1]; [6]; p.9; [9]; access signals are transmitted at different times to take into account of other beam transmission separated by different TRPs) between the first the second transmission time from the second set of transmission times (See p.13; [1]; [6]; p.9; [9]; access signals are transmitted at different times to take into account of other beam transmission separated by different TRPs) .


Regarding Claim 7, 15
Chen teaches all the features with respect to Claim 6, 13 and Chen further teaches 
               wherein the offset includes a time needed by the base station to
transmit all synchronization signal block (SSB) index (See p.2; [8-9]; p.9; [9-11]; all synchronization signal have different identifiers separated by an offset timing)) 
or 
all Channel State Information Reference Signal (CSI-RS) resource identifiers.

( The term “or” translate in at least one limitation separated by the term “or” can be analyzed). 


Regarding Claim 8, 
Chen teaches all the features with respect to Claim 1 and Chen further teaches 
                 wherein a first transmission window (See p.2; [6]; period to take account of transmission of all TRPs in the base station) is associated with the first
(See p.2; [6]; TRP with unique identifier and time location) and a second transmission window is associated with the second set of transmission times (See p.2; [6]; TRP with unique identifier and time location), 
                 wherein the base station configures a number of access signals to be
transmitted (See p.2; [6]; depending on number of TRPs, search of first transmission), within the first and second transmission windows (See p.2; [6]; depending on number of TRPs, search of first transmission,. Base station use one TRP among multiple TRPs to transmit access signal in one set of time.).


Regarding Claim  20
Chen teaches all the features with respect to Claim  1 and Chen further teaches about an apparatus comprising a processor (See p.16, [1]; processor executing program code in memory).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed 

Claims 3 ,16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (WO 2018/010509 A1) English Translation in view of Hong (US 2019/0357119 A1).

Regarding Claim 3,
Chen teaches all the features with respect to Claim 1 

But Chen fails to explicitly recite further teaches 
                wherein the base station determines to transmit the access signals
using the second set of transmission times 
                          in response to for the base station determining that the wireless channel was busy at least one transmission time of the first set of transmission times.

However in analogous art,
Hong teaches about a base station not transmitting system information when the network in overloaded at a specific time and retry transmission after a set of time (See [0178])


Chen and Hong are analogous time because they all pertain to access signals features in wireless communication between a base station and UE. Chen teaches about a base station transmitting access signals in different set of time according to different TRPs.  Hong teaches about a base station not transmitting system information when the network in overloaded at a specific time and retry transmission after a set of time. Chen could use Hong features in term of retransmitting access signal in another set of time when the cell ins congested or busy in order to successfully transmitting the access signal configuration to a UE. Therefore it would have been obvious to one of ordinary skill at the time of the filling of the application to combine Hong and Chen as to obtain a flexible an efficient wireless network system.


Regarding Claim 16,
Chen teaches all the features with respect to Claim 9,

But Chen fails to explicitly recite 
                 wherein the access message includes a paging message, and
wherein the second set of monitoring times for the paging message are configured to be a next consecutive set of paging times after the first set of monitoring times for the paging message.

However in analogous art,
Hong teaches about an access signal being a paging message (See Fig.2; [0142]))

Chen and Hong are analogous time because they all pertain to access signals features in wireless communication between a base station and UE. Chen teaches about a base station transmitting access signals in different set of time according to different TRPs.  Hong teaches about an access signal being a paging message. Chen could use Hong features in term of one the access signal being a paging message that get transmitted with specific time depending on which TRP among the multiple TRPs of the base station is used for transmission. Therefore it would have been obvious to one of ordinary skill at the time of the filling of the application to combine Hong and Chen as to obtain a flexible an efficient wireless network system.



Regarding Claim 17
Chen teaches all the features with respect to Claim 9, 

But Chen fails to explicitly recite 
                 wherein the access message includes a paging message, and
wherein the second set of monitoring times for the paging message are configured to be 
at a next paging time after a first set of monitoring times for the paging message, 



However in analogous art,
Hong teaches about an access signal being a paging message (See Fig.2; [0142]))
And the paging depending on use equipment being triggered (See Fig.2; [0142]; different user equipment depending on location can use different TRP timing location for initializing paging))

Chen and Hong are analogous time because they all pertain to access signals features in wireless communication between a base station and UE. Chen teaches about a base station transmitting access signals in different set of time according to different TRPs.  Hong teaches about an access signal being a paging message. Chen could use Hong features in term of one the access signal being a paging message that get transmitted with specific time depending on which TRP among the multiple TRPs of the base station is used for transmission. Therefore it would have been obvious to one of ordinary skill at the time of the filling of the application to combine Hong and Chen as to obtain a flexible an efficient wireless network system.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037. The examiner can normally be reached 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY LAFONTANT/Examiner, Art Unit 2646